I am of the opinion the conviction should be reversed. It was the duty of the trial judge, sua sponte, either at the time of the admission of the testimony or in giving instructions, to warn the jury that the testimony relative to previous acts could not be used for the purpose stated by the prosecutor. The fact that testimony is admissible for one purpose, and in offering it the prosecutor claims it admissible for another and forbidden purpose, and the court admits the testimony upon the statement of the prosecutor without caution to the jury that it is not admissible for the purpose stated, is, in my judgment, prejudicial error.
We held in People v. Gengels, 218 Mich. 632, that proof of acts of sexual intercourse previous to the one charged in the information is permissible only for the purpose of showing opportunity, disposition of the parties and intimate relations tending to break down self-respect and modesty.
In People v. Abbott, 97 Mich. 484 (37 Am. St. Rep. 360), it was held:
"While such testimony was not admissible for the purpose of making it more probable that the offense *Page 598 
charged had been committed, yet it was admissible for the purpose of showing the relations of the parties, and the opportunity offered the respondent of meeting her."
The admission of this testimony, without caution as to its use, permitted the jury to employ it as substantive proof of the offense charged.
The conviction should be reversed and a new trial granted.
CLARK and McDONALD, JJ., concurred with WIEST, J.